— In a proceeding pursuant to Not-For-Profit Corporation Law § 404, the Attorney General of the State of New York and the New York Society for the Prevention of Cruelty to Children appeal from an order of the Supreme Court, Nassau County (Balletta, J.), entered December 24, 1987, which granted the application of the proposed incorporator, The Long Island Society for the Prevention of Cruelty to Children of the County of Nassau, to dispense with the approval of its certificate of incorporation by the New York Society for the Prevention of Cruelty to Children, and directed the Secretary of State of the State of New York to accept and file the original certificate of incorporation.
Ordered that the order is affirmed, with costs, for reasons stated in the memorandum decision of Justice Balletta, dated October 13, 1987 (see also, Matter of Society for Prevention of Cruelty to Children v Abrams, 154 AD2d 540 [decided herewith]).
We agree with the Supreme Court that Not-For-Profit Corporation Law § 1403 does not expressly or impliedly prohibit the incorporation óf more than one society for the prevention of cruelty to children in Nassau County. We note that recent legislation which amends section 1403 by prohibiting the incorporation of corporations for the prevention of cruelty to children after November 1, 1989 is not applicable to the instant case (see, L 1989, ch 618, amdg L 1969, ch 1066). Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.